Citation Nr: 0929000	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision, which denied his 
service connection claims.  

The Veteran testified before the undersigned during a May 
2009 videoconference hearing.  A transcript has been 
associated with the claims file.

In May 2009, the Veteran submitted additional evidence.  This 
evidence was accompanied by a waiver of the Veteran's right 
to initial consideration by the RO. See 38 C.F.R. 
§ 20.1304(c)(2008).  It should be noted that the medical 
evidence dated from June 1976 to May 1977 was already 
associated with the claims file prior to initial adjudication 
of the claims.  Nevertheless, the psychiatric treatment notes 
dated from February 2006 to November 2006 are new and the 
Board will consider the evidence in the first instance.  

It appears that in his original claim, dated June 2002, the 
Veteran may have also raised a claim of service connection 
for a shoulder disability.  As such, this matter is REFERRED 
to the RO to clarify whether the Veteran in fact wishes to 
assert such a claim and, if so, to properly adjudicate it.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately this matter must be remanded for further 
evidentiary development.

Where VA has notice that the Veteran has made application for 
Social Security Administration (SSA) benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, 
the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
the need for VA to obtain records from other government 
agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).   The Veteran's claims file contains evidence that he 
receives SSA disability benefits, in the form of a single-
page computer printout dated June 2002 and the Veteran's 
testimony during his May 2009 video conference hearing.  The 
Veteran provided that he receives disability benefits for his 
back disability and was evaluated for a psychiatric 
disability.  However, no records from SSA benefits have been 
associated with the file.  It is not clear from the claims 
file what disabling condition(s) resulted in the Veteran's 
application for SSA disability benefits; however, it appears 
that there is pertinent medical records that SSA relied on in 
making its decision to grant benefits to the Veteran.  Given 
the uncertainty of what the identified SSA records may 
contain, the RO should obtain any available medical or other 
records associated with the Veteran's SSA disability 
benefits.  

The Veteran has maintained that he was personally assaulted 
while serving on board the USS Lexington, which caused his 
PTSD.  A claimed non-combat stressor must be verified - the 
Veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The Board recognizes that the present case falls 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran alleges. See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  More particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities." VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).  The Veteran was not provided with 
notice regarding the development of his claim through 
"alternative sources" of information. The Veteran should be 
afforded such notice and given an opportunity to further 
develop his claim.  

Stressor verification requires that the veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident (within a two month period), and the unit of 
assignment at the time the stressful event occurred.  See 
M21-1MR, Part IV.ii.1.D.14.d.  Here, the Veteran testified 
that the aforementioned assault occurred during the summer of 
1964.  He also indicated that there was a formal Captain's 
Mast involving the three seamen that were involved in the 
assault.  An attempt should be made to verify the stressor.

Further, under 38 C.F.R. § 3.304(f)(3) (2008), when the Board 
cannot conclusively establish whether a personal assault 
stressor occurred, the Board may request a medical opinion to 
address the issue.  As such, this appeal is also being 
remanded to provide the Veteran with a VA examination to 
determine: (1) whether the evidence, to include any in-
service or post-service behavior changes, indicates that the 
Veteran's claimed beating and sexual assault occurred, and 
(2) whether the veteran meets the DSM-IV criteria for PTSD 
based on a credible, verified stressor.  See 38 C.F.R. § 
3.303(f) (VA may submit evidence to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred).

Furthermore, it is evident that the Veteran experienced back 
pain both in service and subsequent to service.  However, the 
Veteran has not been provided with a VA examination to assess 
whether his current lumbar spine disability is etiologically 
related to his service.  Such opinions must be obtained 
before the Veteran's claims can be decided.  See 38 C.F.R. 
§ 3.159(c)(4)(2008).

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  During the 
Veteran's videoconference hearing, he indicated that he 
received medical treatment for his back and/or psychiatric 
disabilities from a Dr. G at the Southside Hospital and from 
Dr. N and Dr. P from the Stanford Medical Center.  These 
records are not currently contained in the claims file.  The 
Board finds that these records would be helpful in the 
adjudication of this matter as they are relevant to treatment 
for his low back and/or psychiatric disabilities.  Therefore, 
the RO should assist the Veteran in obtaining these records 
in accordance with 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the Social 
Security Administration (SSA) records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate 
them in the claims file.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.	Send the Veteran an appropriate PTSD 
stressor development letter. He must be 
notified that an alleged personal 
assault in service may be corroborated 
by evidence from sources other than his 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in this regulation must 
be included in the notification letter.  

3.	Send a summary of the Veteran's claimed 
stressors of being the victim of a 
personal assault that occurred in the 
summer of 1964 while aboard the U.S.S. 
Lexington, to U.S. Army and Joint 
Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road Alexandria, VA 
22315- 3802.  JSRRC should be requested 
to provide any information that might 
corroborate the Veteran's alleged in-
service stressor.  A specific request 
should be made to obtain the deck logs 
for the U.S.S. Lexington for the summer 
of 1964.  An inquiry should be made as 
to whether there was a Captain's Mast 
involving an assault.  Any negative 
responses or attempts to obtain records 
that are ultimately unsuccessful, 
should be documented in the claims 
folder.

4.	Schedule the veteran for a VA 
examination with a specialist in the 
field of mental health (psychiatrist or 
psychologist).  The purpose of this 
examination is to determine the 
existence and etiology of any PTSD.  
The claims folder, including a copy of 
this REMAND, must be sent to the 
examiner for review, and the 
examination report should reflect that 
a review of the claims folder was 
completed.  Following a review of the 
claims folder and an interview and 
examination of the veteran, the 
examiner should:
    
(a) If a stressor has not been verified 
through service records, provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran was beaten and/or sexually 
assaulted during service.  A complete 
rationale should be provided for any 
conclusions or opinions and should be 
based on the interview, examination, 
and a review of the Veteran's claims 
folder, including the Veteran's service 
and post-service treatment records, 
service personnel records, lay 
statements by the Veteran, and any 
third party evidence/statements.  The 
examiner should also discuss any in-
service or post-service behavioral 
changes that support or refute the 
provided opinion.

(b) If, and only if, it is determined 
that it is more likely than not or at 
least as likely as not that the Veteran 
was beaten and/or sexually assaulted 
during service, or that it is otherwise 
shown that the purported assault 
occurred, then determine whether the 
Veteran currently has PTSD based on his 
claimed in-service stressor of personal 
assault.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or 
is not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify 
the stressor(s) supporting the 
diagnosis.

5.	The Veteran should also be scheduled 
for a VA examination to determine 
whether the Veteran's current lumbar 
spine disability is etiologically 
related to service.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner prior to the examination.  
Appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The 
examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  It would be 
helpful if the examiner uses the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

6.	The RO should assist the Veteran in 
obtaining the additional medical 
records indicated by the Veteran in his 
May 2009 videoconference hearing, 
including treatment for his PTSD and/or 
his back disability from the Stanford 
Medical Center and the Southside 
Hospital, and associate these records 
in the claims file.  All efforts to 
assist the Veteran in obtaining these 
non-Federal records should be well 
documented and should comply with 
38 C.F.R. § 3.159(e).  

7.	After the aforementioned development 
has been satisfied, the RO should 
readjudicate the claim on the merits.  
If the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

